                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                          Docket No. 1:18-CR-11
                                                              JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                      MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


               DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’
       MOTION IN LIMINE TO PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE
                   MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS


           Comes now the Defendants, Michael Chatfield, Jerry Wayne Wilkerson, Kasey Nicholson,

  Billy Hindmon, and Jayson Montgomery, and replies to the government’s response to the

  defendants’ motion in limine. [Doc. 181].

           The government contends that it is somehow relevant to the allegations of fraud if

  patients (who the government characterizes as customers) believe their treatment was

  effective and whether they would pay for the creams out of pocket. The government goes as

  far as to argue that “[i]f the cost of the creams were slight, the probative value would be

  lessened. If the efficacy of the creams was miraculous, and they were used to treat serious

  conditions, the probative value would be lessened.” [Doc. 181, Government’s Response, p. 6].

           This argument represents the government’s severe misunderstanding of the elements

  of the crimes charged. Whether the creams worked and whether the creams were costly are
                                          Page 1 of 5
      REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT
      IREELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL
                                  CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 191 Filed 07/09/19 Page 1 of 5 PageID #: 981
  immaterial to the underlying charges of fraud. Either the defendants conspired and/or

  participated in a scheme and artifice to defraud by means of false and fraudulent pretenses to

  obtain money or they did not. But those actions could be proven with cheap and effective drugs

  or with expensive and useless drugs. It makes no difference.

         The defendants are not health care providers or pharmacists. They are simply

  marketers. They do not invent chemical formulas nor do they prescribe them. Even if the

  creams did not work effectively, the government would need to prove that the defendants

  knew that they were ineffective when the defendants have no such expertise nor should they

  be expected to have such expertise.

         The government contends that the patient is the best person to offer an opinion on the

  efficacy of the creams, that they can attest to how much they are worth, and how they

  compare to over-the-counter treatment options.

         First, under the government’s theory, it would be flawed for the patients to offer an

  opinion as to the effectiveness of creams. The government asserts that these patients were

  never properly evaluated by a medical professional before being prescribed creams. If the

  government is correct, then the government is offering the testimony of patients who perhaps

  did not have a condition treatable by the creams they were prescribed, or perhaps had an

  allergy to an ingredient. This would require extensive medical expert testimony that neither the

  government nor the defendants intend to offer.

         Second, the patients’ statements that they would not pay for expensive creams out of

  pocket is unsurprising but is more relevant to a commentary on the high price of healthcare in


                                     Page 2 of 5
     REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT
     IREELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL
                             CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 191 Filed 07/09/19 Page 2 of 5 PageID #: 982
  this country. Many individuals would not pay for prescriptions out of pocket unless they are

  lifesaving because prescription drugs are not affordable. This case is not the appropriate forum

  to discuss the exorbitant cost of healthcare nor is it an accurate way to gauge whether the

  defendants committed fraud.

         Third, patients should not be permitted to testify a comparison between a cream and

  another product. This is clearly the type of testimony reserved for experts.

         The testimony of patients with no expertise is unqualified, unreliable, unnecessary, and

  overly prejudicial and should be excluded under Fed. R. Evid. 401, 402, and 403. The defendants

  respectfully request this Court grant their motion to exclude such evidence.

     Respectfully submitted this 9th day of July, 2019.


                                                      s/ David M. Eldridge
                                                      DAVID M. ELDRIDGE (BPR # 012408)
                                                      ZACHARY R. WALDEN (BPR #035376)
                                                      ELDRIDGE & BLAKNEY, P.C.
                                                      The Cherokee Building
                                                      400 West Church Avenue, Suite 101
                                                      Knoxville, Tennessee 37902
                                                      (865) 544-2010
                                                      Attorneys for Michael Chatfield


                                                      s/Mark S. Thomas
                                                      MARK S. THOMAS
                                                      Florida Bar No. 0001716
                                                      THOMAS HEALTH LAW GROUP, P.A.
                                                      5200 SW 91st Terrace, Suite 101-B
                                                      Gainesville, FL 32608
                                                      (352) 372-9990 (office)
                                                      Attorney for Jerry Wayne Wilkerson



                                     Page 3 of 5
     REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT
     IREELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL
                             CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 191 Filed 07/09/19 Page 3 of 5 PageID #: 983
                                          s/ Brian L. O’Shaughnessy
                                          BRIAN L. O’SHAUGHNESSY (BPR #025991)
                                          O’SHAUGHNESSY & CARTER, PLLC
                                          735 Broad Street, Suite 1000
                                          Chattanooga, Tennessee 37402
                                          (423) 267-3807
                                          Attorney for Kasey Nicholson


                                          s/ Gianna Maio
                                          GIANNA MAIO, (BPR #024579)
                                          FEDERAL DEFENDER SERVICES OF EASTERN
                                          TENNESSEE
                                          835 Georgia Avenue, Suite 600
                                          Chattanooga, Tennessee 37402
                                          (423) 756-4349
                                          Attorney for Billy Hindmon


                                          s/ R. Dee Hobbs
                                          R. DEE HOBBS, (BPR #10482)
                                          P.O. Box 11308
                                          Chattanooga, Tennessee 37401
                                          (423) 266-6461 (Phone)
                                          (423) 756-8521 (Fax)
                                          Attorney for Jayson Montgomery




                                     Page 4 of 5
     REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT
     IREELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL
                             CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 191 Filed 07/09/19 Page 4 of 5 PageID #: 984
                                       CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
  access this filing through the Court’s electronic filing system.

         This 9th day of July, 2019.




                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                     Page 5 of 5
     REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION IN LIMINE TO PROHIBIT
     IREELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL
                             CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 191 Filed 07/09/19 Page 5 of 5 PageID #: 985
